DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Claims 1-6, 9, 11, 16-17, 35-37, 43, and 45-46 are pending.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency 1 - The Incorporation by Reference paragraph is missing. See item 1) a) or 1) b) above.
Specific deficiency 2 - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Tables 1, 2 and 3, and sequences on pages 75-78 do not have associated SEQ ID NOs.  
Required response for deficiencies 1 and 2 – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph and required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency 3 - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  FIG. 5B Protospacer+PAM sequences need SEQ ID NOs.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 3 and 11 recite “the Cas9 protein beginning at D714”.  There is a lack of antecedent basis for an aspartate (D) residue at position 714.  Residue 714 in SEQ ID NO: 2 (SpCas9) is a Serine (S).  Additionally, the sequence on page 76 of the specification indicates that the first residue of the SpCasC9C portion is S (first non-italicized, non-bolded residue).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11, 16, 17 and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "the transcriptional regulator fusion protein" in lines 7-8 (cl. 1) and 9-10 (cl. 17), and “the Cas9 fusion protein” in lines 11 and 13 (cl. 1) and lines 13 and 15 (cl. 17).  There is insufficient antecedent basis for the limitations in the claim.  While the claim recites “and optionally a transcriptional regulator”, it is not described as a fusion protein.  It is unclear whether the claim, in lines 7-8 of claim 1 and in lines 9-10 of claim 17, encompasses 
Claims 2-6, 9, 11 and 16 are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claims 3 and 43 recite “the Cas9 protein up to amino acid V713” and “the Cas9 protein beginning at D714”.  Claims 3 and 43 are unclear for two reasons.  First, as described in the rejection above, there is a lack of antecedent basis for an aspartate (D) residue at position 714.  Therefore, it unclear what D714 is referring to.  Second, claims 3 and 43 broadly encompass a genus of Cas9 proteins, which contains Cas9 orthologs from various organisms.  Not all Cas9 orthologs contain a valine (V) at amino acid 713.  Also, Cas9 orthologs are different lengths, so a Cas9 N-terminal lobe may not end at residue 713.  This uncertainty could be remedied by inclusion of a reference to a particular SEQ ID NO.  

Claim 6 recites “the vector”.  Claim 1, from which claim 6 depends, does not recite a vector.  There is insufficient antecedent basis for the limitation “the vector” in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong (Truong et al., 2015. Development of an intein-mediated split–Cas9 system for gene therapy.  Nucleic Acids Research 43, 13 p. 6450-6458; published June 16, 2015).
Regarding claim 1, “alter the expression of the target nucleic acid” in lines 14-15, is interpreted to encompass any method that increases or decreases the expression of the target gene, including cleaving (i.e. creating double stranded breaks).  Truong teaches a method for cleaving a target nucleic acid in human and mouse cell lines comprising delivering to the cell culture two nucleic acids. (pg 6453, col 2).  The first nucleic acid contains an expression cassette for a guide RNA and an N-terminal portion of Cas9, while the second nucleic acid contains an expression cassette for a C-terminal portion of Cas9 (Fig 3A).  The two portions of Cas9 are expressed and form a functional Cas9 nuclease and cleave the target nucleic acid (Fig 3B-C).  Although Truong does not explicitly state that the reconstituted Cas9 protein and guide RNA complex (FIG 3A) co-localized with the target nucleic acid, co-localization is a requirement for cleavage (FIG 3B-C).  Therefore the limitation of the Cas9 protein, gRNA, and target nucleic acid forming a co-localization complex is anticipated by Truong. 
Claim 6 recites “the vector”, which is unclear as described above.  For the purposes of this examination “the vector” is interpreted to refer to a nucleic acid construct containing the first nucleic acid encoding the guide RNA and first portion of Cas9.  Regarding claims 5 and 6, Truong teaches that the nucleic acid encoding the gRNA and first portion of Cas9 is contained 
Regarding claim 9, Truong teaches an N-terminal portion of Cas9 fused to a split Nostoc punctiforme (Npu) DnaE N-intein and a C-terminal portion of Cas9 fused to a split Npu DnaE C-intein (pg 6452, Results, 1st paragraph; Fig 1A).  The N-intein and C-intein portions are complementary and, when bound to each other, allow formation of the Cas9 protein (Fig 1A).
Regarding claim 16, Truong teaches an enzymatically active Cas9 (Fig 2B) and a nickase Cas9 (Fig 4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Truong as applied to claims 1 and 9 above, further in view of Dai (Dai et al., 2015.  Cysteine-free non-canonical C-intein for versatile protein C-terminal labeling through trans-splicing Appl Microbiol Biotechnol, 99:8151–8161; published July 31, 2015).
According the specifications (pg 60, line 11; pg 75, underlined and italicized amino acid sequence) RmaInt is an intein from the dnaB replicative helicase of the bacteria Rhodothermus marinus.  As the claim is not limited to specific SEQ ID NOs, though, the claim is interpreted to encompass any two functional portions of the dnaB intein from R.marinus that can interact and result in protein fusion. 

Dai teaches an Rma DnaB intein split into N-terminal and C-terminal portions and bound to the maltose binding protein (M) and thioredoxin protein (T), respectively (Fig 3A), that upon expression in in a cell, interact with each other to fuse the M and T portions together (Fig 3A-B).  
It would have been obvious to one skilled in the art to replace the split Npu DnaE intein in Troung with the split Rma DnaB intein of Dai.  The Rma DnaB intein has a similar size (140 amino acids vs 135 amino acids) and used for the same purpose as the Npu DnaE intein (Dai, Fig 2; Truong, supplemental material).  One skilled in the art would predict that a simple substitution of the intein in Turong with the intein in Dai would result in a functional Cas9 protein since the inteins have the common purpose of forming a functional protein.  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Truong as applied to claim 1 above, further in view of Zetsche (Zetsche et al., 2015.  A split-Cas9 architecture for inducible genome editing and transcription modulation. Nature Biotechnology, 33, 2, 139-142, and Supplemental Material; published Feb 2, 2015) and Nishimasu (Nishimasu et al., 2014.  Crystal Structure of Cas9 in Complex with Guide RNA and Target DNA, Cell 156, 935–949).
Regarding claim 3, as described above, the limitations “the Cas9 protein up to amino acid V713” and “the Cas9 protein beginning at D714” are unclear.  For the purposes of this examination, “amino acid V713” and “amino acid D714” are interpreted as the residues in a Cas9 protein corresponding to Streptococcus pyogenes Cas9 (SpCas9) residues V713 and S714.  According to the specifications (pg 60, lines 5-6), residues V713 to D718 form a disordered linker in SpCas9.
C) “should be Cys, Ser or Thr to ensure high splicing efficiency (pg 6452, lines 1-3).  Furthermore, Truong points out that the split-sites should be “surface-exposed due to the sterical need for protein splicing” (pg 6452, lines 4-5).   Truong does not teach Cas9 split into N-terminal or C-terminal lobes.  Truong also doesn’t teach splitting Cas9 immediately after V713.  
However Zetsche teaches splitting Cas9 into N-terminal and C-terminal lobes (Fig 1a).  Zetsche also shows that eleven variations of split SpCas9 enzymes that vary by location of the split site (Supp Fig 1b) are able to cleave the target nucleic acid in a cell (Supp Fig 1c-d).  Zetsche’s variation 4 (split after residue 535) and variation 5 (residue 573) are in a surface-exposed, unstructured loop (Fig 1a).  Zetsche’s SpCas9 variation 6 (split after residue 714) cleave as efficiently as variations 4 and 5 (Supp Fig 1a, c-d).  Zetsche does not teach whether residue 714 is in a surface exposed, unstructured region of Cas9. 
Nishimasu teaches that SpCas9 residue 714 is in a disordered linker between the N-terminal “REC” lobe and C-terminal “NUC” lobe (Nishimura, Fig 1A; fig 1C, red-dotted line between the light grey colored “REC1” domain and cyan colored “RuvCII domain).  
It would have been obvious to try splitting SpCas9 between residues V713 and S714 in order to attach the lobes to a split intein system and prevent disturbance of a structured region in Cas9.  Cleaving SpCas9 after residue 714 (as in Zetsche) or 713 (as in claim 3) would split SpCas9 into an N-terminal lobe and a C-terminal lobe since the residues are adjacent.  There are a finite number of possible locations for splitting SpCas9 in the unstructured region between the N-terminal and C-terminal lobes, and even fewer Cysteine, Serine or Threonine residues in the unstructured region that would allow intein-mediated splicing.  Thus, it would amount to routine experimentation to find other SpCas9 split sites involving a Ser, Thr or Cys in the disordered linker near residue 714 that result in a functional nuclease.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Truong, Zetsche and Nishimasu as applied to claim 3, in further view of Dahlman (Dahlman et al., 2015.  Orthogonal gene knockout and activation with a catalytically active Cas9 nuclease. Nature Biotechnology, 33, 11, 1159-1161, published Oct 5, 2015).
The teachings of Truong, Zetsche and Nishimasu are recited above.  Truong also suggests that the intein-mediated split Cas9 strategy “can be also applied for the nuclease-dead SpCas9 (dCas9) fused to various transcription activators/repressors or epigenetic modulators” (pg 6457, para 1).  Zetsche also uses a split dCas9 fused to a transcriptional activator to regulate transcription of an endogenous gene ASCL1 without cleaving the target (Fig 2).  They do not teach using a guide RNA with a truncated spacer sequence to regulate expression of a gene.  
However, Dalhman teaches using a guide RNA with shortened spacer (i.e. targeting) sequence.  Dahlman tests the cleavage efficiency of guide RNAs with targeting sequences with lengths ranging from 11-20 nucleotides (Fig 1b).  Dahlman also teaches “that by reducing the guide length down to 15 nt, we abrogate indel formation, but do not abrogate ‘functional binding’” (pg 1160, para 5).  
It would have been obvious to replace the 19- and 20-nt spacer length guide RNA in Truong (Supp material), with the shortened 15-nt spacer length guide RNA in Dahlman in order to promote binding to the target DNA to regulate expression, but not cleavage the target.  Both Truong and Zetsche already indicated that using split Cas9 to regulate gene expression was possible.  One would have been motivated to use guide RNAs with a shorter targeting segment with a split Cas9 system to allow the reconstituted Cas9 protein to bind DNA, but not cleave the targets.  The combination of split Cas9 systems with guide RNAs containing shortened spacer regions allows one skilled in the art to use the well-characterized, but larger Cas9 to regulate gene expression in cells for use in human gene therapy.  The combination also avoids having to create new AAV vectors with nuclease-dead versions of split Cas9 proteins.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truong as applied to claim 1 above in view of Nelson (Nelson et al., 2016.  In vivo genome editing improves muscle function in a mouse model of Duchenne muscular dystrophy.  Science 351, 6271, pp 403-407, published online Dec 7, 2015).
The difference between claim 1 and claim 17, is claim 17 has the added limitation of altering a target nucleic acid in a cell specifically of a subject.  The specification describes a “subject” as a “human, patient or animal”, and discloses delivery routes as “systemic, local, intravenous, intraperitoneal, intramuscular routes or via injection or electroporation” (pg 25, para 3). The teachings of Truong are recited above for claim 1.  Although Truong suggests that split Cas9 allows larger Cas9 orthologs with broader PAM requirements to be used in AAV vector-mediated gene therapy (Truong, pg 6451, col 1, para 2), Truong does not explicitly teach a method of altering a target nucleic acid in the cell of a subject.  
Nelson teaches altering a target nucleic acid using a guide RNA and Staphylococcus aureus Cas9 (SaCas9) to delete an exon containing a nonsense mutation in a DMD allele in mice, resulting in a partially functional dystrophin protein.  Nelson delivers the AAV vectors containing the guide RNA and SaCas9 coding sequence via intramuscular injection (pg 406, col 1, para 2).  Deleting the exon results in lower expression of the non-functional dystrophin transcript and concomitantly higher expression of the partially functional dystrophin transcript (Fig 1D).  Nelson uses SaCas9 due to its small size (pg 405, col 3) so that the DNA encoding SaCas9 can fit in the AAV vectors, which are often used for gene therapy (pg 403, para 1; Fig 1A title).  
It would have been obvious to deliver the intein-mediated split Cas9 technology of Truong to an in vivo mouse model as in Nelson.  One of the goals of CRISPR technology is to treat genetic diseases in subjects, including testing new CRISPR technologies in mouse models of human disease.  One would be motivated to use the split SpCas9 in Nelson’s method in vivo (Nelson pg 403, para 1). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Truong as applied in claim 1 above in view of Duchateau (US 20160102324 A1, published April 14, 2016, filed May 28, 2014).
The main difference between claim 1 and claim 35 is that claim 35 encompasses a Cas9 fused to a transcriptional regulator (TR), whereas claim 1 is silent on whether Cas9 is fused to a heterologous fusion protein.  The teachings of Truong are recited above as applied to claim 1.  Truong also notes that the split Cas9 strategy “can be also applied for the nuclease-dead SpCas9 (dCas9) fused to various transcription activators/repressors or epigenetic modulators” (pg 6457, para 1).  However, Truong does not teach a method that uses a transcriptional regulator fused specifically to the C-terminus of the C-terminal portion to modulate the expression of a target gene in a cell.  
Duchateau teaches a Cas9 “split domain can be fused to at least one active domain in the N-terminal and/or C-terminal end” and the active domain can be a transcriptional activator (e.g. VP64, VP16) (para 0041).  
As mentioned above, a common application of RNA-guided DNA-binding proteins is to regulate the expression of a gene.  Thus, it would have been obvious to one skilled in the art to add a transcriptional activator domain to Truong’s C-terminal portion of a split Cas9 protein expressed from nucleic acid within an AAV vector.  The smaller gene size of Truong’s split Cas9 makes adding transcriptional activator domains possible.  Although Truong’s suggestion is directed to dCas9 and not Cas9 as a whole, one skilled in the art would view this suggestion as .      
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Duchateau as applied to claim 35, in further view of Chavez (Chavez et al., Highly efﬁcient Cas9-mediated transcriptional programming. Nature Methods 12, 4, 326-328, published online March 2, 2015).  
The teachings of Truong and Duchateau are recited above in claims 1 and 35.  Neither Truong nor Duchateau teach the transcriptional regulator attached to the C-terminal portion of the split Cas9 protein is VPR.  
Chavez teaches a tripartite transcriptional activator composed of VP64, p65 and Rta (VPR) attached to a full length Cas9 protein and expressed in HEK293T cells for activation of transcription of target genes.  According to Chavez, Cas9 fused to VPR is 22-320 fold more effective at increasing transcription of target genes compared to Cas9 fused to VP64 (p 327, para 1; Fig. 1a-b).
It would have been obvious to one skilled in the art to specifically choose VPR as the transcriptional activator to add to the C-terminal portion of the split Cas9 in Truong as suggested in Duchateau.  One would be motivated to use VPR as the transcriptional regulator to attach to a split Cas9 in order to increase transcriptional activity of a given target to the highest level possible.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Duchateau as applied to claim 35, in further view of Dai.
The main difference between claims 2 and 37 is claim 37 is directed to a Cas9-TR fusion protein, whereas claim 2 is silent on whether Cas9 is fused to a heterologous protein.  The teachings of Truong and Duchateau are recited above in claim 35.  Truong and Duchateau do 
Dai teaches using a split RmaInt intein to mediate the interaction of two heterologous proteins as described above for claim 2.  Using a split RmaInt intein to mediate the fusion of a split Cas9-TR would have been obvious for the same reasons as using a split RmaInt intein to mediate the fusion of a split Cas9 with no heterologous protein attached, which is described above for claim 2.  
  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Duchateau as applied to claim 35, in further view of Zetsche and Nishimasu.  
The main difference between claims 3 and 43 is claim 43 is directed to a Cas9-TR fusion protein, whereas claim 3 is silent on whether Cas9 is fused to a heterologous protein.  The teachings of Truong and Duchateau are recited above in claim 35.  Truong and Duchateau do not teach a method of modulating the expression of a target nucleic acid in a cell with a split Cas9-TR, in which specifically the Cas9-TR protein is split site after V713.
Zetsche teaches using a split Cas9, in which Cas9 is split after residue 714 to form the N-terminal lobe and a C-terminal lobe as described above for claim 3.  Nishimasu teaches that residues 713 and 714 are in an unstructured, surface-exposed linker region of Cas9 as described above for claim 3.  Using a split Cas9-TR in which the split site is between V713 and S714 would have been obvious to try for the same reasons as using a split Cas9 with no heterologous protein attached and a split site is between V713 and S714, which is described above for claim 3.  

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Duchateau as applied to claim 35, in further view of Dahlman.  

Dahlman teaches using a Cas9 protein in combination with a guide RNA having a truncated spacer/targeting regions to reduce the target sequence cleavage as described above for claim 4.  Using a guide RNA with a truncated spacer region to target split Cas9-TR to a target nucleic acid without cleaving it would have been obvious for the same reasons as using a guide RNA with a truncated spacer region to target split Cas9 with no heterologous protein attached, which is described above for claim 4.  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Duchateau as applied to claim 35, further in view of Chen (Chen et al., 2013.  Dynamic Imaging of Genomic Loci in Living Human Cells by an Optimized CRISPR/Cas System. Cell 155, 1479–1491).  
The teachings of Truong and Duchateau are recited above.  Duchateau teaches that Cas9 effectors are amenable to the addition of many heterologous protein fused at the C-terminus (para 0041).  Although Duchateau mentions adding a fluorescent tag to the C-terminus of a split Cas9 system (para 0041), neither Truong nor Duchateau explicitly teach a method of imaging a target nucleic acid in a cell.
Chen teaches using SpCas9 endonuclease fused at the C-terminus to the fluorescent protein, EGFP, with guide RNAs using lentiviral vectors (Results, paras 1-2).  Chen also explains that “the functional output of the human genome is determined by its spatial organization and dynamic interactions with protein and RNA regulators.”  (Chen, Introduction, first paragraph).


Conclusion
	Claims 1-6, 9, 11, 16-17, 35-37, 43, and 45-46 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571)272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636